FILED
                              NOT FOR PUBLICATION                            NOV 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CONSTANTIN PISTALU,                               No. 08-72068

               Petitioner,                        Agency No. A077-906-833

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Constantin Pistalu, a native and citizen of Romania, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.

We review for substantial evidence the agency’s factual determinations, Hernandez


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Mukasey, 345 F.3d 824, 832 (9th Cir. 2003), and review de novo due process

claims, Cano Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that Pistalu was

inadmissible for having willfully misrepresented a material fact regarding the

nature of his first marriage to a United States citizen in order to obtain an

immigration benefit. See 8 U.S.C. § 1182(a)(6)(C)(i); Nakamoto v. Ashcroft, 363

F.3d 874, 882-83 (9th Cir. 2004).

       Pistalu’s due process claim fails because he did not request a continuance at

his last hearing. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error for due process claim).

      Pistalu’s remaining contentions are not persuasive.

      PETITION FOR REVIEW DENIED.




                                           2                                     08-72068